UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 31, 2017 DEL TORO SILVER CORP. (Exact name of registrant as specified in its charter) Nevada 000-524 9 9 98-0515290 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 320 North Carson Street, Carson City, Nevada , 89710 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On March 31, 2017, we issued 806,575 common shares in the capital of our company. The securities were issued in connection with the conversion of accumulated interest from March 25, 2015 to March 31,2017, in the amount of $8,065.75 related to debt in the amount of $50,000, at the conversion price of $0.01 per share. We issued the securities to one (1) U.S. persons (as that term is defined in Regulation S of the Securities Act of 1933) pursuant to the exemption from registration provided for under Rule 506 of Regulation D, promulgated under the United States Securities Act of 1933, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEL TORO SILVER CORP. /s/ Patrick Fagen Patrick Fagen President, Chief Executive Officer, Secretary, Treasurer and Director Date: March 31, 2017
